Citation Nr: 1733938	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-28 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 2001 to August 2001 and from October 2003 to February 2005.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in January 2016, at which time the issues currently on appeal were remanded for additional development.  This case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's PTSD does not result in total occupational and social impairment.  

2.  The Veteran's service-connected disabilities do not make him unable to obtain and maintain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that in its January 2016 remand, the Board directed that the Veteran be provided a VA examination to determine the current level of severity of all impairment resulting from his service-connected PTSD.  A review of the record shows that the Veteran was scheduled for the directed VA examination in May 2016.  However, the Veteran failed to report for the scheduled VA examination.  The Veteran was notified of his failure to report for the scheduled VA examination in a September 2016 supplemental statement of the case and was informed that as a result, his case would be decided based on the evidence of the record without consideration of any evidence expected from the scheduled VA examination.  The Veteran has not requested that he be afforded another opportunity to report for a VA examination.  Therefore, the Board finds that there has been compliance with the directives of the January 2016 remand and there is no bar to proceeding with a final decision at this time.

Entitlement to a Rating in Excess of 70 Percent for PTSD

The Veteran has asserted that he should have a higher rating for his PTSD as his symptoms are worse than those contemplated by the currently assigned rating.  

At a February 2010 VA examination, the Veteran reported having dreams about his time in combat, continuously thinking about his combat experience, actively avoiding crowds, feeling depressed, and feeling as though he could do nothing right.  The Veteran was receiving mental health treatment for his PTSD and was maintained on medication.  However, it was noted that the Veteran's response to treatment was poor.  The Veteran reported that he experienced difficulty showing emotion, that he was withdrawn, that he did not participate in social functions, and that he no longer would hang out with friends as he did in the past.  The Veteran reported that he was withdrawn and had no interest in activities he used to enjoy.  The Veteran reported that he experienced unprovoked irritability and that when he was irritable, he usually yelled at his wife.  He reported that he had no goals or ambition.  The Veteran reported that he did not trust anyone.  

Upon mental status examination, the Veteran's orientation was within normal limits and his appearance, hygiene, and behavior were appropriate.  The Veteran maintained good eye contact throughout the examination.  The Veteran's affect and mood were noted to be anxious and depressed.  The Veteran had impaired impulse control, in that he experienced unprovoked irritability and periods of violence.  The Veteran had a decrease in motivation.  It was noted that the Veteran experienced near-continuous depression that impacted his ability to function independently.  The Veteran's speech, communication, and concentration were within normal limits.  The Veteran did not experience panic attacks.  There was evidence of suspiciousness.  There was no evidence of hallucinations or delusions.  The Veteran's memory was within normal limits. The Veteran did not demonstrate suicidal or homicidal ideations and he did not have obsessional rituals which interfered with his daily activities.  Thought processes were appropriate, judgment was not impaired, and abstract thinking was normal.  The examiner confirmed the diagnosis of PTSD and noted that the Veteran's main symptoms were withdrawal, depression, avoidance, and irritability.  The examiner noted that the Veteran occasionally had some interference in performing activities of daily living because of increased irritability, and he had difficulty establishing and maintaining effective relationships.  The examiner further noted that the Veteran was unable to show emotion which caused him difficulty in maintaining an effective family role.   

At an October 2011 VA examination, the Veteran reported symptoms of sleep impairment, anxiety, difficulty in crowds, detachment, emotional withdrawal, emotional numbness, low frustration tolerance, verbal temper outbursts, depression, sadness, fatigue, feelings of guilt, frequenting crying, impaired concentration, loss of interest, and psychomotor agitation.  The Veteran reported that he had passive and active suicidal thoughts, but denied attempts.  The Veteran reported that he experienced hypervigilance, which led to increased anxiety which eventually resulted in increased isolation.  The Veteran was noted to receive mental health treatment and was maintained on psychotropic medication.  The Veteran reported that he was currently separated from his wife.  

Upon mental status examination, the Veteran's orientation was within normal limits; however, his appearance and hygiene were not appropriate as he presented with minimally poor hygiene and was unshaven. The Veteran's behavior was appropriate and he maintained good eye contact.  The Veteran's affect and mood were flattened, depressed, and anxious.  His communication and speech were within normal limits, but he showed impaired attention and focus.  The Veteran reported monthly panic attacks.  There were signs of suspiciousness, but there was no evidence of delusions or hallucinations.  There was no evidence of obsessive-compulsive behavior present.  Thought processes were appropriate, judgment was not impaired, and abstract thinking was normal.  Memory was within normal limits and homicidal ideation was absent.  The examiner confirmed the diagnosis of PTSD and noted the Veteran's main symptoms were avoidant behavior, interpersonal difficulties, anxiety in crowds, suspiciousness, nightmares, short-term memory problems, heightened startle response, hypervigilance, restricted range of emotions, intrusive recollections, flashbacks, physiological reactivity, loss of interest in usual activities, impaired concentration, social isolation, insomnia, and irritability.  The examiner noted that the Veteran had difficulty establishing and maintaining effective relationships.  

A review of the record reveals that the Veteran received mental health treatment from the VA Medical Center (VAMC).  A review of the VAMC treatment notes shows that in a July 2011 treatment note, the Veteran reported stealing money from his place of employment and stealing his father's Oxycodone, knowing that his father needed the medication to treat his cancer.  Additional July 2011 treatment notes revealed that the Veteran was admitted for treatment as he admitted to having thoughts of committing suicide.  The treatment notes show that between July and November 2011, the Veteran underwent group counseling and was found to not be at imminent risk of harming himself or others.  

Treatment notes in November 2011 and March 2012 indicate that the Veteran was sleeping better and that his nightmares had reduced significantly.  The Veteran also reported that the level of his hypervigilance and paranoia decreased, and that he felt less irritability and intrusive thoughts during the daytime.  In an April 2012 treatment, the Veteran reported that his irritability, anger, and anxiety were still present and that he was occasionally depressed.  The Veteran also said that he was employed full time, was active, and was caring for himself.  

In various lay statements of record, the Veteran has reported that undergoing VA examinations was upsetting to him, and that he could only sleep with heavy medication.  He reported that he had no social life, and as he could not bear being around people, stated that he was completely withdrawn from the world as much as possible.  He has reported having suicidal ideations, near continuous anxiety, and severe depression affecting his ability to function independently, appropriately, and effectively.  The Veteran reported that he experienced unprovoked irritability and anger with periods of violence.  The Veteran reported that he often felt as though people had something against him or were talking about him; as a result, he became angry about things people said and did.  He reported that he stayed at home because he did not want to risk hurting anyone.  

The Board finds that the Veteran is not entitled to a rating in excess of 70 percent for PTSD.  In this regard, the Board notes that the Veteran does not have total occupational and social impairment as a result of his PTSD.  The Veteran has reported significant symptoms of depression, anxiety, irritability, anger, anhedonia, isolation, sleep impairment, and numbness.  Further, at his VA examinations, the Veteran has been noted to have difficulty establishing and maintaining effective relationships.  The Veteran has also been noted to have suicidal ideations.  However, there is no indication that the Veteran has impairment in judgment, thought processes, memory, or speech.  He does not experiencing homicidal ideations, he has not attempted suicide, and he does not experience delusions or hallucinations.  While the Veteran exhibits suspiciousness and is hypervigilant, he does not have any obsessional rituals that interfere with daily activities.  Further, while the Veteran has been noted to have some difficulty maintaining hygiene, there is no indication from the record that such impairment is significant.  Additionally, the Veteran has no impairment in orientation.  Therefore, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.  38 C.F.R. §4.130, Diagnostic Code 9411 (2016).  

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher scheduler rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to a TDIU

The Veteran is service-connected for PTSD with major depressive disorder, rated 70 percent; lumbar strain with myofascial pain syndrome, rated 20 percent; and post-concussion syndrome with recurrent headaches, rated 10 percent.  The Veteran's combined rating is 80 percent.  Therefore, the Veteran meets the schedular criteria for assignment of a TDIU.  

Significantly, the record shows that the Veteran does, in fact, work.  The Board acknowledges that the symptoms from Veteran's service-connected disabilities have, at time, impacted his ability to maintain employment, there is no indication from the record that the inability to maintain employment is sustained.  

At a February 2010 VA examination, it was noted that the Veteran's lumbar strain disability impacted his work by limiting his ability to bend.  However, there is no indication from that examination report that the Veteran was unable to perform the duties of his job as a result of the functional impairment described.  

The Veteran specifically reported at a July 2011 mental health treatment appointment that that he stole money from his employer, lost his job, and was charged with embezzlement.  However, the Veteran reported that he paid back his employer and the charges were dropped.  In more recent June 2012, April 2012, and October 2012 treatment notes, the Veteran has been noted to be working full-time at a water treatment job and that he was caring for himself.  

The Board notes that the Veteran has not been afforded a VA examination since 2011.  However, as noted above, in the January 2016 remand, the Board directed that the Veteran be afforded a VA examination to determine the current level of impairment of all severity resulting from his PTSD, to include its impact on his ability to work.  As noted above, the Veteran failed to report for the scheduled VA examination and so, the current status of his employability could not be ascertained.  

In sum, while the Veteran meets the schedular criteria for consideration of the assignment of TDIU, there is no indication from the record that he is unable to obtain and maintain substantially gainful employment solely as a result of his service-connected disabilities.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim and entitlement to TDIU is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


